Citation Nr: 0916238	
Decision Date: 04/30/09    Archive Date: 05/07/09

DOCKET NO.  06-15 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
bilateral hearing loss.

2.  Entitlement to a rating in excess of 10 percent for 
mechanical low back pain.


ATTORNEY FOR THE BOARD

T. Lucas, Associate Counsel




INTRODUCTION

The Veteran served on active duty from January 1981 to 
January 1984 and from July 1986 to June 1990.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from an October 2005 rating decision by the 
North Little Rock, Arkansas, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which, inter alia denied 
entitlement to service connection for bilateral hearing loss 
and to a rating in excess of 10 percent for mechanical low 
back pain.

The issue of mechanical low back pain is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.

FINDINGS OF FACT

1.  Service connection for a bilateral hearing loss was 
denied by a May 1991 rating decision.  The Veteran did not 
appeal this decision within one year of being notified.

2.  Evidence submitted since May 1991 does not bear directly 
on the specific matter under consideration, and does not 
raise a reasonable possibility of substantiating the claim. 


CONCLUSIONS OF LAW

1.  The May 1991 rating decision is final.  38 U.S.C.A. 
§ 4005 (c) (West 1988); 38 C.F.R. §§ 3.160, 19.129, 19.192 
(1990); currently 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 3.104, 20.302, 20.1103 (2008).  

2.  The evidence submitted for the record since the May 1991 
rating decision is not new and material to the Veteran's 
claim of entitlement to service connection for bilateral 
hearing loss; therefore, the application to reopen is denied.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In a correspondence dated July 2005 and April 2008, the 
agency of original jurisdiction (AOJ) satisfied its duty to 
notify the Veteran under 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2008).  
Specifically, the AOJ notified the Veteran of information and 
evidence necessary to reopen her previously denied claim for 
service connection for bilateral hearing loss, and informed 
her of the standard by which "new and material evidence" is 
determined, as well as the elements of the underlying service 
connection claim.  The July letter reminded the Veteran that 
the reason for the original denial of her claim for service 
connection for bilateral hearing loss, was that the evidence 
did not show that it was not incurred in or aggravated by 
service.  The notice delineated which information VA would 
seek to provide and which information that she was expected 
to provide.  The Veteran has received adequate notice under 
Kent v. Nicholson, 20 Vet. App. 1 (2006).

VA does not have a duty to provide the Veteran a VA 
examination if the claim is not reopened.  See 38 U.S.C. § 
5103A (f) (West 2002); 38 C.F.R. § 3.159 (c) (4) (C) (iii) 
(2008).  As discussed above, the AOJ complied with VA's 
notification requirements and informed the Veteran of the 
information and evidence needed to substantiate her new and 
material evidence claim.  Since no new and material evidence 
was received referable to bilateral hearing loss, an 
examination is not required. 

VA has done everything reasonably possible to assist the 
Veteran with respect to her claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2008).  In a claim to reopen, VA's responsibility extends to 
requesting evidence from any new source identified by the 
claimant, and if that evidence is then not new and material, 
the claim is not reopened.  VA has obtained records from the 
sources identified by the Veteran.  The duty to assist has 
been fulfilled.  

New and Material Evidence

By rating decision in May 1991, the RO denied the Veteran's 
claim for bilateral hearing loss, as service treatment 
records did not confirm hearing loss.  The service treatment 
records showed that the Veteran's hearing was within normal 
limits for VA compensation purposes.  Subsequent evidence did 
not show a nexus to service.  At the time of the denial, the 
claims folder contained the Veteran's service treatment 
records from June 1984 to February 1990.  The Veteran had 
been scheduled for a VA examination to determine the nature 
and extent of any hearing loss and she failed to report for 
that examination.  The Veteran did not appeal the denial; 
therefore, it is final.  38 U.S.C.A. § 4005 (c) (West 1988); 
38 C.F.R. §§ 3.160, 19.129, 19.192 (1990), currently 
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104, 20.302, 
20.1103 (2008).  

Once a decision becomes final, new and material evidence is 
required to reopen the claim which was denied.  38 U.S.C.A. § 
5108 provides that "if new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim." "New" evidence is existing 
evidence not previously submitted to agency decision makers.  
"Material" evidence is existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
"New and material evidence" can neither be cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  See 38 C.F.R. § 3.156(a) (2008).

VA is required to review for newness and materiality only the 
evidence submitted by a claimant since the last final 
disallowance of a claim on any basis in order to determine 
whether a claim should be reopened and readjudicated on the 
merits. Evans v. Brown, 9 Vet. App. 273, 283 (1996).

By application in June 2005, the Veteran attempted to reopen 
her claim.  After development was undertaken, the claim to 
reopen was denied by an October 2005, rating decision, and 
the Veteran filed a timely appeal.  Thus, to determine 
whether new and material evidence has been submitted, all 
evidence submitted since the May 1991 denial of entitlement 
to service connection, will be reviewed.

Since May 1991, the Veteran submitted a May 2006 VA 
outpatient treatment record of testing for bilateral hearing 
loss.  The VA treatment record is new, but not material.  The 
record does not show evidence of  hearing loss for VA 
compensation purposes or an association to service.

Also, the Veteran submitted her contentions that her hearing 
loss was caused by noise exposure from working at Beaufort 
Air Station.  Although, the Veteran contends that she has 
decreased ability to hear, sensitivity to moderate to loud 
sounds and pain/discomfort, she has not been shown to possess 
the requisite training or credentials needed to make such 
diagnosis.  What is missing to reopen the claim is competent 
evidence reflecting the presence of a hearing loss for VA 
compensation purposes and competent evidence linking that 
hearing loss to active duty.  As such, her lay opinion does 
not constitute competent medical evidence and lacks probative 
value.  See Routen v.  Brown, 10 Vet. App. 183, 186 (1997); 
Espiritu v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  

In sum, the new evidence included in the claims folder since 
the prior final decision does not bear directly and 
substantially upon the specific matter under consideration.  
It is not so significant that it must be considered in order 
to fairly decide the merits of the claim. 38 C.F.R. §3.156 
(2008).  

As the preponderance of the evidence is against the Veteran's 
claim, the benefit of the doubt provision does not apply.  
New and material evidence having not been submitted, the 
application to reopen the previously denied claim is denied.




ORDER

New and material evidence not having been submitted to reopen 
a claim of entitlement to service connection for bilateral 
hearing loss, the appeal is denied.


REMAND

The Veteran is seeking an increased rating for her mechanical 
low back pain.  In February 2008, the Board remanded the 
issue of entitlement to a compensable rating for mechanical 
low back pain for issuance of proper VCAA notice pursuant to 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  By 
correspondence in April 2008, the Veteran received said 
notice.  

Thereafter, the Appeals Management Center (AMC) readjudicated 
the matter and issued a supplemental statement of the case 
(SSOC) in January 2009.  The Veteran was granted 30 days to 
respond to the SSOC.  The Veteran forwarded, by priority 
mail, her current VA treatment records and a statement in 
support of her claim to the AMC in Washington, DC.  The newly 
submitted evidence was received in February 2009, within the 
30 day time-frame.  However, the AMC returned the file to the 
Board without first considering the evidence.  This evidence 
suggests an increase in the severity of the Veteran's low 
back pain.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for 
a VA orthopedic examination.  The 
claims file and a copy of this remand 
must be made available to and reviewed 
by the examiner.  All necessary tests, 
including x-rays if indicated, should 
be conducted.  The examiner should 
identify and describe in detail all 
manifestations of the mechanical low 
back pain.  

The examiner should identify any 
orthopedic and neurological findings 
attributable to the mechanical low back 
pain and fully describe the extent and 
severity of those symptoms.

The examiner should conduct range of 
motion testing of the lumbar spine.  
All limitation of function must be 
identified.  If there is no pain, no 
limitation of motion and/or no 
limitation of function, such facts must 
be noted in the report.  With regard to 
any neurological disability resulting 
from the service- connected mechanical 
low back pain, the specific nerve(s) 
affected should be specified, together 
with the degree of paralysis caused by 
the service-connected lumbar spine 
disability.  

The examiner should indicate the number 
of weeks, if any, during the past 12 
months, that the Veteran has had 
"incapacitating episodes," defined as a 
period of acute signs and symptoms due 
to intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician and treatment by a 
physician."

2.  Readjudicate the issue of an 
increased rating for mechanical low back 
pain.  If the determination remains 
unfavorable to the Veteran, she and her 
representative should be furnished a 
supplemental statement of the case which 
addresses all evidence associated with 
the claims file since the last statement 
of the case.  The Veteran and her 
representative should be afforded the 
applicable time period in which to 
respond.

No action is required of the veteran until he is notified by 
the RO; however, the veteran is advised that failure to 
report for any scheduled examination may result in the denial 
of his claim.  38 C.F.R. § 3.655 (2008).  The appellant has 
the right to submit additional evidence and argument on the 
matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


